BARNS, PAUL D., Associate Judge.
On November 30, 1964, the chancellor entered an order modifying a final decree entered in September, 1960, upon motion made by the former husband, whereupon the former wife entered this appeal. We find error and reverse.
By the 1960 final decree, the parties were decreed to hold the home place share and share alike, and possession was awarded the wife, which wife was required to pay all taxes. The decree was complete and jurisdiction was not retained for any purpose. The property rights became fixed by the final decree and were not subject to modification by the chancellor except upon a timely petition for rehearing. Strozier v. Strozier, Fla.App.1958, 107 So.2d 134; Batteiger v. Batteiger, Fla.App. 1959, 109 So.2d 602. The chancellor may have jurisdiction to enforce the decree, but not to modify it when the modification is unrelated to the enforcement.
The decree appealed is reversed, and appellant’s application for an award of attorney’s fees is denied.
SMITH, C. J., and ANDREWS, J., con- ' cur.